PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/672,118
Filing Date: 1 Nov 2019
Appellant(s): Halliburton Energy Services, Inc.



__________________
Daniel Masters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/16/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/1/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 6-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’neil et al. (US 2007/0197402) in view of Grinrod (US 2017/0158941). 	Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’neil et al. (US 2007/0197402) in view of Grinrod (US 2017/0158941), and further in view of Lakeland Laboratories Limited (“Phosphate Esters, Why?, Which?, Where?”- March, 2000), hereafter LLL.













(2) Response to Argument
 		The Appellant’s arguments are based upon two false premises: 			1. Grinrod is being relied upon for teaching the same chemical composition as claimed. O’Neil discloses a method of treating a lost circulation zone by introducing a lost circulation gel composition. Grinrod is being relied upon merely for teaching that gels employed as lost circulation compositions act by plugging, i.e., the way lost circulation zones are treated with gel compositions is by plugging with said gel compositions. 			2. There is only a single motivation for combining O’Niel and LLL. The motivation for combining O’Niel and LLL set forth in the Office Action mailed 3/1/22 includes at least half a dozen distinct reasons for making the combination (e.g., see pages 7-8).


A. Rejection of Claims 1, 2, 4, 6-8, 18, and 20 under 35 U.S.C. 103 over O’neil et al. in view of Grinrod.

 	Appellant alleges that the “the rejection is improper because O’Neil and Grinrod, taken alone or in hypothetical combination, fail to teach or suggest each and every element and limitation of the present claims.” More specifically, Appellant alleges that Grinrod cannot be combined with O’Neil to teach the limitation of “plugging the lost circulation zone” since the gel composition employed by Grinrod is “a gelatinous substance containing water with proteins and polysaccharides produced from the hydration of psyllium husk” whereas the gel composition employed by O’Neil “contains a hydrocarbon foam fluid.” 
	The Examiner disagrees with the Appellant’s assertion. As noted in point 1 (above), the instant rejection is based upon the disclosure in O’Neil of a method comprising introducing a lost circulation gel composition into a wellbore to treat a lost circulation zone and the teaching in Grinrod that lost circulation gel compositions treat lost circulation zones by plugging. While O’Neil implicitly discloses wherein lost circulation gel compositions act by plugging, Grinrod explicitly teaches wherein lost circulation gel compositions act by plugging. That is to say, Grinrod is not relied upon as teaching the gel composition instantly claimed, but rather merely as an express teaching that the mechanism by which the lost circulation gel composition disclosed by O’Neil is employed in the lost circulation zone is by “plugging.” 
	Accordingly, the rejections set forth under 103 are proper, and Appellant's argument is not persuasive.


B. Rejection of Claims 3 and 19 under 35 U.S.C. 103 over O’Neil in view of Grinrod, and further in view of Lakeland Laboratories Limited, hereafter LLL.

 	Appellant alleges that “the Office Action has not articulated a sufficient reason for replacing the phosphate ester of O’Neil with the phosphate esters of LLL” since the benefit recited by the Office Action of “emulsifying properties make them ideal for use in oil/water systems” would not apply to the oil-based composition disclosed by O’Neil. 
	The Examiner disagrees with the Appellant’s assertion. Subterranean formations almost inevitably contain water and, as such, a method of introducing an oil composition into a water containing formation is indeed an “oil/water system.” Regardless, even if we presume the subterranean formation disclosed in O'Neil has zero water therein (and therefore potential benefits to “oil/water systems” are no longer a motivation to combine), there still remains multiple obviousness rationales set forth by the Examiner which the Appellant has not addressed. As noted in point 2 (above), at least half a dozen motivations for combining O’Neil and LLL have been set forth in the Final Rejection.
	Accordingly, the Office Action has indeed “articulated a sufficient reason for replacing the phosphate ester of O’Neil with the phosphate esters of LLL,” and Appellant's argument is not persuasive.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AVI T SKAIST/Examiner, Art Unit 3674                                                                                                                                                                                                        

Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.